Title: From Thomas Jefferson to Albert Gallatin, 14 August 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Aug. 14. 1801.
Your favors of the 8th. & 10th. came to hand yesterday. with respect to Hopkins’s case, which is the subject of the former, my opinion is generally that when a case is exactly that which the law meant to punish, it is one for which the power of pardon was not intended. but when a case is not that which the law meant to make criminal, & yet happens to be within it’s letter, there is proper ground to exercise the power of pardon. ignorance of the law in the case of Hopkins, together with his having paid every thing the treasury had a right to, & gained nothing by the non-entry of his still, appear to bring him within the scope of the pardoning power. if you think so, & will have a pardon forwarded to me, I will sign it.
I inclose you the resignation of Anthony W. White as Surveyor of the port of New Brunswick. if this be the person I suppose, it will be no loss to the public.
The case of the expenditure of the hospital money, partly from the defects of the law, partly the difficulty of the subject, is very perplexing. how would it answer to get along as we have done till the meeting of the legislature, & then to endeavor to establish a systematic plan legislatively?
I know nothing of Chisman, proposed as Collector of Hampton; and our friend mr Page, from the benevolent & unsuspicious cast of his mind, is the most unsafe recommender we can possibly follow. he never sees but the good qualities of a man, & those through the largest magnifiers. as the case will I suppose admit of some delay, I will write to persons of the neighborhood for further information; & will communicate the result. but if it admits no delay, then we may appoint Chisman; but be assured it will be at considerable risk.—for the Collectorship of Savannah I should prefer the recommendation of Jackson who is of the state, to that of Burke who is out of it. will it not await the answers you expect from Baldwin, Milledge & Taliaferro? if not, let us name Johnson.—I shall have great reluctance indeed at removing Simmons; & especially as he promises the same support to this which he gave to the preceding administration. this removes the only reason urged by mr Pinckney for depriving him of his place, to wit his electioneering influence & energy. at any rate we must take time & have more information on the subject.—the removals desired by mr Langdon are on better ground. but they also may wait awhile.—is Jonas Clark proposed as Collector of Kennebunk, a republican? his having been nominated by our predecessors excites a presumption against it; & if he is not, we must be inflexible against appointing federalists till there be a due portion of republicans introduced into office. it gives just offence to those who have been constantly excluded heretofore, to be still excluded by those who have been brought in to correct the system.—the answer to Newhaven does not work harder than I expected. it gives mortal offence to the Monarchical federalists who were mortally offended before. I do not believe it is thought unreasonable by the Republican federalists. in one point the effect is not exactly what I expected. it has given more expectation to the Sweeping republicans than I think it’s terms justify. to the moderate & genuine republicans it seems to have given perfect satisfaction. I am satisfied it was indispensably necessary in order to rally round one point all the shades of republicanism & federalism, exclusive of the Monarchical: and I am in hopes it will do it. at any event while we push the patience of our friends to the utmost it will bear in order that we may gather into the same fold all the republican federalists possible, we must not, even for this object, absolutely revolt our tried friends. it would be a poor maneuvre to exchange them for new converts.

I have no doubt of the expediency of publishing the suppression of the inspectorships, with an explanation of the grounds of it.—with respect to Gardner as agent with the Choctaws, is one wanting, & has he the fitnesses for the place? if not, I should wish to make some other provision for him. with respect to Campbell a restoration to the same office would seem the best & safest redress.—I have no doubt we have a right to put the French & English on the same footing, by either recieving or excluding the prizes of both nations. the latter is our best policy. but I would never permit a foreign minister, on the foundation of a mere newspaper paragraph, before the character of a fact be known, or even that it is a fact, to draw the government into the discussion & decision of the gravest and most difficult questions. I am clear therefore for giving no answer till the transaction and it’s whole character be authentically defined. from mr Thornton’s court we can never get a decision after a fact has happened. why should we be so complaisant as to decide for them beforehand? in a letter of this day to Genl. Dearborne I have proposed our general rendezvous at Washington on the last day of September. present my best respects to mrs Gallatin, & be assured yourself of my sincere & friendly attachment & respect.
Th: Jefferson
P.S. all your papers are returned except the report of warrants issued.
